NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0481n.06

                                      Nos. 09-2590/10-1646

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
ANTHONY G. HUNT,                                      )                             May 08, 2012
                                                      )
       Plaintiff-Appellant,                           )                       LEONARD GREEN, Clerk
                                                      )
v.                                                    )      ON APPEAL FROM THE
                                                      )      UNITED STATES DISTRICT
STATE OF MICHIGAN; JOHN DOE,                          )      COURT FOR THE EASTERN
unknown defendants of City of Detroit, State          )      DISTRICT OF MICHIGAN
of Michigan, and Wayne County, in their               )
official capacities,                                  )
                                                      )
       Defendants-Appellees.                          )
                                                      )




       BEFORE: SUTTON, McKEAGUE, and RIPPLE,* Circuit Judges.


       PER CURIAM. Anthony G. Hunt, a Michigan state prisoner, appeals a district court order

dismissing his civil rights complaint, filed pursuant to 42 U.S.C. § 1983, and a district court order

denying his post-judgment motions. The appeals have been consolidated.

       In 1999, a jury convicted Hunt of first-degree criminal sexual conduct, three counts of

assault, and possession of a firearm during the commission of a felony. He was sentenced to 22 to

52 years of imprisonment. His conviction was upheld on direct appeal in the state courts, and his

petition for a writ of habeas corpus was denied. In 2009, Hunt filed this civil rights complaint under

42 U.S.C. § 1983, alleging that his arrest without a warrant was unlawful, his conviction was illegal



       *
        The Honorable Kenneth F. Ripple, Circuit Judge of the United States Court of Appeals for
the Seventh Circuit, sitting by designation.
Nos. 09-2590/10-1646
Hunt v. State of Michigan, et al.

due to his diminished capacity, and the state withheld the results of a competency evaluation. He

sought monetary relief as well as his release from imprisonment. The district court sua sponte

dismissed the complaint upon initial review for failure to state a claim, because Hunt’s claims were

barred by the holding of Heck v. Humphrey, 512 U.S. 477, 487 (1994). Hunt’s subsequent motions

to reconsider and amend his complaint were denied.

       On appeal, appointed counsel argues that the district court erred in dismissing a potential

claim that an illegal search caused Hunt compensable injury, citing Heck, 512 U.S. at 487 n.7.

       Upon de novo review, see Grinter v. Knight, 532 F.3d 567, 571–72 (6th Cir. 2008), we

conclude that this complaint was properly dismissed. Under Heck, a civil rights action for damages

that would imply the invalidity of a conviction may not be brought until the subject conviction has

been overturned. Although counsel argues that a claim that an illegal search caused Hunt

compensable injury would not necessarily imply the invalidity of his conviction, and therefore would

not be barred by the doctrine in Heck, review of the complaint in this case reveals no such claim.

Hunt did raise a claim that his arrest without a warrant was unlawful, but that same claim was

rejected on direct appeal in the state court because the court found that Hunt consented to the police

entering his home. People v. Hunt, No. 223459, 2002 WL 31938728, at *3 (Mich. Ct. App. Nov.

22, 2002) (per curiam). Furthermore, it appears from the record of Hunt’s habeas corpus proceeding

that the evidence seized in the search was a weapon and a female undergarment. Hunt v.

Wolfenbarger, No. 04-10046, 2007 WL 2421551, at *2 (E.D. Mich. Sept. 24, 2007). Therefore, the

only conceivable injury from the seizure of this evidence would be Hunt’s conviction, which counsel

admits cannot be the basis of a damages claim under Heck.




                                                 -2-
Nos. 09-2590/10-1646
Hunt v. State of Michigan, et al.

       But even if we were to agree with Hunt that some of his search-and-seizure claims are not

barred by Heck, dismissal of his complaint was still proper because those claims are time-barred.

The search and arrest about which Hunt complains occurred in October 1998, but Hunt did not file

his complaint until November 2009, well beyond the three-year statute of limitations that applies to

§ 1983 claims in Michigan. See Wolfe v. Perry, 412 F.3d 707, 713–14 (6th Cir. 2005). To the extent

his claims are not barred by Heck, they do not benefit from the rule that a claim so barred does not

accrue until the state conviction has been overturned. Heck, 512 U.S. at 489–90; see Eidson v. State

of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 641 (6th Cir. 2007). Because Hunt’s claims are

either Heck-barred or time-barred, the district court properly dismissed his complaint.

       Accordingly, the district court’s dismissal of this complaint and denial of his motions for

reconsideration and to amend his complaint are affirmed.




                                                -3-